                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

    PEOPLE’S UNITED EQUIPMENT FINANCE CORP.,                         CIVIL ACTION
        Plaintiff

    VERSUS                                                           NO. 18-11767

    TAK, LLC, ET AL.,                                                SECTION: “E”(1)
         Defendants


                                   ORDER AND REASONS

        Before the Court is a Motion for Issuance of a Writ of Seizure and Sale1 and Motion

for Alternate Keeper,2 filed by Plaintiff People’s United Equipment Finance Corp.

(“People’s United”). For the reasons that follow, the Motion for Issuance of a Writ of

Seizure and Sale is DENIED, and the Motion for Alternate Keeper is DENIED AS

MOOT.

                                      BACKGROUND

        On November 29, 2018, People’s United filed a Complaint and Request for Seizure

and Sale and the instant motions.3 In its Amended Complaint, Plaintiffs invoke the

jurisdiction of this Court in diversity, pursuant to 28 U.S.C. § 1332, and establish that the

parties are completely diverse and that the amount-in-controversy exceeds $75,000.4

People’s United alleges Defendants have failed to meet their obligations pursuant to loan

documents they executed with People’s United.5 People’s United requests that the Court

issue a writ of seizure and sale pursuant to Article 2638 of the Louisiana Code of Civil




1 R. Doc. 3.
2 R. Doc. 4.
3 R. Doc. 1.
4 R. Doc. 6 at 2–4, ¶¶ 3–9.
5 R. Doc. 6 at 3–10.



                                              1
Procedure, which governs executory proceedings.6 People’s United argues that, pursuant

to Rule 64 of the Federal Rules of Civil Procedure, any remedy available under Louisiana

law is available in federal court.7 Accordingly, it argues that this Court has jurisdiction to

issue a writ of seizure and sale.8

         The Court has issued summonses as to Defendants.9 The summonses have not

been returned executed, and Defendants have yet to appear.

         People’s United filed the instant motions ex parte in connection with its request

for executory process.10 In its Motion for Issuance of a Writ of Seizure and Sale, Plaintiff

requests that the Court issue a writ of seizure and sale on the collateral to which People’s

United alleges it is entitled, pursuant to the provisions in the Louisiana Code of Civil

Procedure governing executory proceedings.11 In its Motion for Alternate Keeper, Plaintiff

requests that, following the service of the writ of seizure and sale, Bobby A. Walker serve

as alternate keeper for the collateral.12

         In its Amended Complaint, People’s United requests that, if the Court determines

the instant action cannot be brought as an executory proceeding, that the action be

converted to an ordinary proceeding.13 Although the request is included in a pleading, the

Court construes the request as a motion requesting conversion to an ordinary proceeding

if the Court does not grant Plaintiff’s Motion for Issuance of a Writ of Seizure and Sale.




6 Id. at 12, ¶ 32.
7 Id. at 11, ¶ 28.
8 Id.
9 R. Doc. 5.
10 R. Doc. 3, 4.
11 R. Doc. 3.
12 R. Doc. 4.
13 Id. at 12.



                                              2
                                      LAW AND ANALYSIS

     I.      This Court cannot issue a writ of seizure and sale in an executory
             proceeding.

          The Court turns to the question of whether it has the authority to grant Plaintiff’s

motion for a writ of seizure and sale.

          Pursuant to Rule 64(a) of the Federal Rules of Civil Procedure, “[a]t the

commencement of and throughout an action, every remedy is available that, under the

law of the state where the court is located, provides for seizing a person or property to

secure satisfaction of the potential judgment. But a federal statute governs to the extent

it applies.” The remedies available under this rule include arrest and attachment.14

          Under the Louisiana Code of Civil Procedure, executory proceedings allow for the

sale of property “without previous citation and judgment.”15 Defenses must be asserted

either by a separate injunction proceeding or a suspensive appeal, not an answer. 16 This

directly contradicts the procedural requirements imposed by the Federal Rules of Civil

Procedure. As the court in BancBoston Mortg. Corp. v. Wilson explained,

          F.R.C.P. 3 provides that a civil action is commenced by the filing of a
          complaint. F.R.C.P. 4(a) provides in part that “[u]pon the filing of the
          complaint the clerk shall forthwith issue a summons and deliver the
          summons to the plaintiff or the plaintiff's attorney, who shall be responsible
          for prompt service of the summons and a copy of the complaint.” F.R.C.P.
          12(a) gives a defendant twenty days to answer a complaint.17

Executory proceedings under the Louisiana Code of Civil Procedure do not comport with

the Federal rules of Civil Procedure. As a result, “[a] federal court cannot issue a writ of



14 FED. R. CIV. P. 64(b).
15 LA. CODE CIV. PROC. arts. 2631, 2640.
16 LA. CODE CIV. PROC. art. 2642 (“Defenses and procedural objections to an executory proceeding may be

asserted either through an injunction proceeding to arrest the seizure and sale as provided in Articles 2751
through 2754, or a suspensive appeal from the order directing the issuance of the writ of seizure and sale,
or both.”).
17 BancBoston Mortg. Corp. v. Wilson, No. CIV.A. 88-2823, 1988 WL 76229, at *1 (E.D. La. July 11, 1988).



                                                     3
seizure and sale in an executory proceeding, because under Louisiana law an executory

proceeding is not commenced and prosecuted pursuant to the Federal Rules of Civil

Procedure.”18

        People’s United argues Thermo Credit does not address Rule 64 of the Federal

Rules of Civil Procedure and notes that the current version of Rule 64 had been in effect

for less than a year before the briefing in that case.19 BancBoston and FDIC v. Saxena, the

cases on which the Thermo Credit court based its holding that a federal courts “may not

entertain a Louisiana executory proceeding,”20 in turn based their holdings on Rule 64.

The version of Rule 64 interpreted by the BancBoston and FDIC v. Saxena courts

provided that “the action in which any of the foregoing remedies is used shall be

commenced and prosecuted . . . pursuant to these rules.”21 BancBoston and FDIC v.

Saxena quoted this language in support of their holdings. Although the 2007 amendment

to Rule 64 eliminated this language, the notes to the amendment clarify that any “changes

are intended to be stylistic only.”22 It further clarified that the provision that the Rules

“govern from the time the action is commenced if filed in federal court . . . [is] deleted as

18 Id.; see also Midsouth Bank, N.A. v. McZeal, No. 2:10 CV 1560, 2011 WL 2173655, at *1 (W.D. La. June 1,
2011); Thermo Credit L.L.C. v. Centric Voice, Inc., No. CIV.A. 08-3441, 2008 WL 4691839, at *2 (E.D. La.
Oct. 22, 2008); F.D.I.C. v. Saxena, No. CIV. A. 93-1117, 1994 WL 202364, at *1 (E.D. La. May 16, 1994).
          In support of its argument that this Court has the authority to issue a writ of seizure and sale in an
executory proceeding, People’s United cites Asset One, Louisiana, Inc. v. Vulcan Minerals & Energy, Inc.,
66 F. App’x 524 (5th Cir. 2003), an unpublished Fifth Circuit opinion affirming a district court opinion by
Judge Zainey denying an application for a preliminary injunction to arrest an executory process foreclosure
proceeding, No. CIV.A.02-0751, 2002 WL 1303118, at *1 (E.D. La. June 11, 2002). In his subsequent order
in Thermo Credit, Judge Zainey explained that “the issue before the Court in Asset One was not whether
the executory process was proper in federal court. Instead, the sole issue the Court was asked to determine
in Asset One was whether the plaintiff complied with the requirements of La. R.S. 9:5555[, which governs
foreclosure proceedings,] in order to avail itself of the executory process.” 2008 WL 4691839, at *3; see also
Resolution Tr. Corp. v. Peyton Place, Inc., No. CIV. A. 92-3410, 1994 WL 71285, at *1 (E.D. La. Feb. 28,
1994) (reaching the merits of an executory process case in which a defendant moved to arrest an executory
proceeding in state court).
19 R. Doc. 6 at 11 n.1.
20 Thermo Credit, 2008 WL 4691839 at *2 (citing F.D.I.C. v. Saxena, 1994 WL 202364, at *1; BancBoston,

1988 WL 76229 at *1).
21 FED. R. CIV. P. 64 (amended 2007) (adopted in 1937 as FED. R. CIV. P. 69).
22 FED. R. CIV. P. 64, advisory committee’s note to 2007 amendment.



                                                       4
redundant [because] Rule 1 establishes that the Civil Rules apply to all actions in a district

court.”23 Rule 64, as amended, does not allow for actions to proceed in federal court

contrary to the Federal Rules of Civil Procedure. As a result, the Court does not have the

authority to grant Plaintiff’s Motion for Issuance of a Writ of Seizure and Sale. 24

     II.      The Court converts the case to an ordinary proceeding consistent
              with the Federal Rules of Civil Procedure.

           In its Amended Complaint, Plaintiff states, “[i]n the event it is determined that

Plaintiff cannot move forward with this action under executory procedure, Plaintiff

requests that this matter be converted to an ordinary proceeding.”25

           The Court has jurisdiction over this matter under diversity jurisdiction. “Federal

courts apply state substantive law when adjudicating diversity-jurisdiction claims, but in

doing so apply federal procedural law to the proceedings. Where the state rule reflects a

substantive state policy not in conflict with the plain meaning of the federal rule, then the

state rule is the rule of decision and should be applied under the terms of

the Erie doctrine.”26

           Because the Federal Rules of Civil Procedure do not contemplate executory

proceedings, they do not address conversion of executory proceedings to ordinary

proceedings. Under the Louisiana Code of Civil Procedure, “[t]he plaintiff in an executory

proceeding may convert it into an ordinary proceeding by amending his petition so as to

pray that the defendant be cited and for judgment against him on the obligation secured



23 Id.
24 Because the Court will not issue a writ of seizure and sale, the Court denies as moot Plaintiff’s motion for
Bobby A. Walker to be appointed as alternate keeper of the collateral following the service of the writ.
25 R. Doc. 6 at 12, ¶ 34. In its prayer for relief, People’s United requests the Court issue a writ of seizure and

sale and find Defendants liable for certain contractual amounts, interest, and costs, Id. at 13, which are
forms of relief that the Court is authorized to grant.
26 Exxon Corp. v. Burglin, 42 F.3d 948, 950 (5th Cir. 1995) (citations and internal quotation marks

omitted).

                                                        5
by the mortgage or privilege.”27 This state rule does not conflict with the Federal Rules of

Civil Procedure. As a result, the state rule applies, and the Court converts the case to an

ordinary proceeding consistent with the Federal Rules of Civil Procedure.28

                                           CONCLUSION

        For the foregoing reasons, IT IS ORDERED that Plaintiff’s Motion for Issuance

of a Writ of Seizure and Sale be and hereby is DENIED.29

        IT IS FURTHER ORDERED that Plaintiff’s Motion for Alternate Keeper be and

hereby is DENIED.30

        IT IS FURTHER ORDERED that this action shall proceed as an ordinary

proceeding in a manner consistent with the Federal Rules of Civil Procedure.

        New Orleans, Louisiana, this 26th day of December, 2018.


                                           ________________________________
                                                    SUSIE MORGAN
                                             UNITED STATES DISTRICT JUDGE




27 LA. CODE CIV. PROC. art. 2644
28 See also Thermo Credit, 2008 WL 4691839 at *4 (allowing a diversity action filed as an executory
proceeding to continue as an ordinary action); cf. Bank of New York Mellon v. Laugand, No. CV 17-00067-
BAJ-RLB, 2017 WL 4682719, at *2 (M.D. La. Oct. 18, 2017) (“[T]to be litigated in federal court a foreclosure
proceeding must be converted from executory process to ordinary process by the plaintiff or upon his
consent.”).
29 R. Doc. 3.
30 R. Doc. 4.



                                                     6
